DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.

Status of Claims
Claims 1-20 are presently under consideration and claims 21-22 are cancelled by applicant’s amendments to the claims filed with the response dated 09 November 2020.
Applicant’s amendments to the claims filed with the response dated 09 November 2020 have been fully considered and have overcome the prior art rejections of record, as well as the rejections of claims 1-13 and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. These rejections are therefore withdrawn.
Upon performing an updated search and consideration of the newly amended claims, new prior art was discovered and a new grounds of rejection is set forth below. Furthermore, a new grounds of rejection for claims 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is set forth below in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitations “more than one n-doped structure formed on a surface of the n-doped volume, the more than one n-doped structure having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a free carrier diffusion length in a material of the n-doped structure; a thin film of metal disposed on the surface of the n-doped volume and at least partially surrounding bases of the more than one n-doped structure;”.

Claims 15-17 are also rejected as being indefinite as they depend from indefinite claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al (US 2003/0178057), as further evidenced by Law et al (Self-Consistent Model of Minority-Carrier Lifetime, Diffusion Length, and Mobility) and further in view of Atwater (US 2007/0289623).

Regarding claim 1 Fujii discloses a photovoltaic device comprising: 
a multi-crystalline silicon wafer ([0042], [0044] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 of polycrystalline silicon) comprising: 
a lower p-doped volume ([0042], [0044]-[0045] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 having a boron doped lower portion); and 


    PNG
    media_image1.png
    376
    1431
    media_image1.png
    Greyscale

 
an n-doped structure on a surface of the n-doped volume ([0042], [0044], [0047], [0057], [0081] Figs. 1, 4 and see annotated Fig. 5(c) above showing boundary of protrusions 1c on surface of semiconductor substrate 1 where protrusions 1c containing the diffused dopant and having a width preferably 1 micron or less and 0.2 microns or more and as recited in paragraph [0081] the protrusions can have a size preferably less than 1 micron and preferably greater than 1 nm); and 
a p-n junction within a substrate of the multi-crystalline silicon wafer ([0042], [0044], [0059] Figs. 1 and 5(a)-5(d) see: p-doped semiconductor substrate 1 having an upper portion of an n-type impurity diffusion layer 1a on its surface thus forming a pn junction)
Regarding the claim 1 limitation that the p-n junction within the multi-crystalline silicon wafer is “between 30 nm and 300 nm below the base of the n-doped structure”, Fujii teaches the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns (para [0059]) which is a range that substantially overlaps applicant’s claimed range for the depth of the p-n junction. It is well settled that where the prior art describes the In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding the claim 1 limitation, “the n-doped structure having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a free carrier diffusion length in a material of the n-doped structure”, Fujii teaches the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) in paras [0042], [0044], [0047], [0057], [0081] and Figs. 1, 4 have a width preferably 1 micron or less and 0.2 microns or that the protrusions can have a size preferably less than 1 micron and preferably greater than 1 nm and as stated in para [0074] have phosphorus diffused as an n-ty[e dopant to a density of 1017 atoms/cm-3.
Law teaches the free carrier diffusion lengths in Fig. 3 for n-doped silicon doped to a density of 1017 atoms/cm-3 is on the order of just under 100 microns (See Fig. 3 on page 402 of Law).
Therefore, as the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) of Fujii have widths (a dimension in a plane parallel to the surface of the n-doped volume) less than 1 micron and doped to a donor density of 1017 atoms/cm-3, the n-doped structures of Fujii will inherently display the material property of “having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a 
Fujii does not explicitly disclose a thin film of metal disposed on the surface of the n-doped volume and at least partially surrounding a base of the n-doped structure.
Atwater discloses a solar cell comprising a surface plasmon polariton guiding layer disposed to cover an n-doped structure of a solar cell (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) where Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber layers which increases solar cell efficiency and allows the use of thinner solar cell base semiconductor volumes (Atwater, [0019], [0021]).
Fujii and Atwater are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fujii in view of Atwater to place the surface plasmon polariton guiding layer of Atwater comprising a continuous metal thin film having apertures or holes therein on the n-doped structures of Fujii as taught by Atwater (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) as Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber 
The structure of modified Fujii having a continuous metal thin film having apertures or holes therein placed on the n-doped structure is considered to meet the claim limitation where the thin-film of metal at least partially surrounds a base of the n-doped structure as the continuous metal thin film is covering said n-doped structure, including its base and is thus at least partially surrounding a base of the n-doped structure.

Regarding claim 2 modified Fujii discloses the photovoltaic device of Claim 1 further comprising a metal contact on the surface of the n-doped volume ([0064]-[0066], Fig. 1 see surface electrode 4).  

Regarding claim 3 modified Fujii discloses the photovoltaic device of Claim 2 wherein the metal contact comprises silver ([0064]-[0066], Fig. 1 see surface electrode 4 comprises silver).  

Regarding claims 4 and 5 modified Fujii discloses the photovoltaic device of Claims 2 and 3 further comprising an oxide between a portion of the silver metal contact and the surface of the n-doped volume ([0064]-[0066], [0089], Figs. 1 see anti-reflection layer 2 comprising an oxide (SiO2 or TiO2) is formed first before depositing surface electrode 4 where silver electrode is fired through the antireflection layer, and thus the anti-reflection layer 2 is laterally between a portion of the surface of substrate 1 and the 

Regarding claim 6 modified Fujii discloses the photovoltaic device of Claim 2 wherein the metal contact is a screen printed metal contact (para [0091]).  

Regarding claim 7 modified Fujii discloses the photovoltaic device of Claim 6 wherein the screen-printed metal contact comprises silver ([0064]-[0066], Fig. 1 see surface electrode 4 comprises silver).

Regarding claim 8 modified Fujii discloses the photovoltaic device of Claim 4 wherein the metal contact is a screen printed metal contact (para [0091]).  

Regarding claim 9 modified Fujii discloses the photovoltaic device of Claim 1 and regarding the claim 9 limitation “wherein the p-n junction is between 150 nm and 250 nm below the base of the n-doped structure” Fujii teaches the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns (para [0059]) which is a range that substantially overlaps applicant’s claimed range for the depth of the p-n junction. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12 modified Fujii discloses the photovoltaic device of Claim 1 wherein the p-n junction is substantially continuous (see Fig. 1).  

Regarding claim 13 modified Fujii discloses the photovoltaic device of Claim 1 wherein the upper n-doped volume has a maximum doping concentration less than about 1018 cm-3 (para [0074] see: diffusing phosphorous to a density of 1017 atoms/cm-3).  

Regarding claim 14 Fujii discloses a photovoltaic device comprising: 
a multi-crystalline silicon wafer ([0042], [0044] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 of polycrystalline silicon) comprising: 
a lower p-doped volume ([0042], [0044]-[0045] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 having a boron doped lower portion); and 
an upper n-doped volume adjacent to and in direct physical contact with the p- doped volume ([0042], [0044], [0059] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 having an upper portion of an impurity diffusion layer 1a on its surface);

    PNG
    media_image1.png
    376
    1431
    media_image1.png
    Greyscale

 
more than one n-doped structure formed on a surface of the n-doped volume ([0042], [0044], [0047], [0057], [0081] Figs. 1, 4 and see annotated Fig. 5(c) above showing boundary of protrusions 1c on surface of semiconductor substrate 1 where protrusions 1c containing the diffused dopant and having a width preferably 1 micron or less and 0.2 microns or more and as recited in paragraph [0081] the protrusions can have a size preferably less than 1 micron and preferably greater than 1 nm); and 
a p-n junction within the multi-crystalline silicon substrate ([0042], [0044], [0059] Figs. 1 and 5(a)-5(d) see: p-doped semiconductor substrate 1 having an upper portion of an n-type impurity diffusion layer 1a on its surface thus forming a pn junction); and
an oxide on the surface of the n-doped volume ([0064]-[0066], [0089], Figs. 1 see anti-reflection layer 2 comprising an oxide (SiO2 or TiO2).
Regarding the claim 14 limitation that the p-n junction within the multi-crystalline silicon substrate is “between 30 nm and 300 nm below the surface of the n-doped volume”, Fujii teaches the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns (para [0059]) which is a range that substantially overlaps applicant’s claimed range for the depth of the p-n junction. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 
Regarding the claim 14 limitation, “the more than one n-doped structure having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a free carrier diffusion length in a material of the n-doped structure”, Fujii teaches the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) in paras [0042], [0044], [0047], [0057], [0081] and Figs. 1, 4 have a width preferably 1 micron or less and 0.2 microns or that the protrusions can have a size preferably less than 1 micron and preferably greater than 1 nm and as stated in para [0074] have phosphorus diffused as an n-ty[e dopant to a density of 1017 atoms/cm-3.
Law teaches the free carrier diffusion lengths in Fig. 3 for n-doped silicon doped to a density of 1017 atoms/cm-3 is on the order of just under 100 microns (See Fig. 3 on page 402 of Law).
Therefore, as the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) of Fujii have widths (a dimension in a plane parallel to the surface of the n-doped volume) less than 1 micron and doped to a donor density of 1017 atoms/cm-3, the n-doped structures of Fujii will inherently display the material property of “having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a free carrier diffusion length in a material of the n-doped structure” as evidenced by Law above. See MPEP 2112.

Atwater discloses a solar cell comprising a surface plasmon polariton guiding layer disposed to cover an n-doped structure of a solar cell (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) where Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber layers which increases solar cell efficiency and allows the use of thinner solar cell base semiconductor volumes (Atwater, [0019], [0021]).
Fujii and Atwater are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fujii in view of Atwater to place the surface plasmon polariton guiding layer of Atwater comprising a continuous metal thin film having apertures or holes therein on the n-doped structures of Fujii as taught by Atwater (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) as Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber layers which increases solar cell efficiency and allows the use of thinner solar cell base semiconductor volumes (Atwater, [0019], [0021]).


Regarding claim 15 modified Fujii discloses the photovoltaic device of Claim 14 wherein the upper n-doped volume has a maximum doping concentration less than about 1018 cm-3 (para [0074] see: diffusing phosphorous to a density of 1017 atoms/cm-3).  

Regarding claim 16 modified Fujii discloses the photovoltaic device of Claim 14 and regarding the claim 16 limitation “wherein the p-n junction is between 150 nm and 250 nm below a base of the more than one n-doped structure” Fujii teaches the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns (para [0059]) which is a range that substantially overlaps applicant’s claimed range for the depth of the p-n junction. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 17 modified Fujii discloses the photovoltaic device of Claim 14, further comprising a screen printed metal contact on the surface of the n-doped volume and on a portion of the oxide ([0064]-[0066], [0089], [0091] Figs. 1 see: screen printed surface electrode 4 contacting both anti-reflection layer 2 and doped layer 1a).

Regarding claim 18 Fujii discloses a photovoltaic device comprising: 
a mono-crystalline silicon bulk ([0042]-[0044] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 of monocrystalline silicon) comprising: 
a lower p-doped volume ([0042], [0044]-[0045] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 having a boron doped lower portion); and 
an upper n-doped volume adjacent to and in direct physical contact with the p- doped volume ([0042], [0044], [0059] Figs. 1 and 5(a)-5(d) see: semiconductor substrate 1 having an upper portion of an impurity diffusion layer 1a on its surface);

    PNG
    media_image1.png
    376
    1431
    media_image1.png
    Greyscale

 
an n-doped structure formed on a surface of the n-doped volume ([0042], [0044], [0047], [0057] Figs. 1, 4 and see annotated Fig. 5(c) above showing boundary of 
a p-n junction within the mono-crystalline silicon bulk ([0042], [0044], [0059] Figs. 1 and 5(a)-5(d) see: p-doped semiconductor substrate 1 having an upper portion of an n-type impurity diffusion layer 1a on its surface thus forming a pn junction) and between 30 nm and 3 microns below a base of the n-doped structure ([0059] Figs. 1 and 5(a)-5(d) see: the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns).
Regarding the claim 18 limitation, “the n-doped structure having a dimension in a plane parallel to the surface of the n-doped volume that is smaller than a free carrier diffusion length in a material of the n-doped structure”, Fujii teaches the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) in paras [0042], [0044], [0047], [0057], [0081] and Figs. 1, 4 have a width preferably 1 micron or less and 0.2 microns or that the protrusions can have a size preferably less than 1 micron and preferably greater than 1 nm and as stated in para [0074] have phosphorus diffused as an n-ty[e dopant to a density of 1017 atoms/cm-3.
Law teaches the free carrier diffusion lengths in Fig. 3 for n-doped silicon doped to a density of 1017 atoms/cm-3 is on the order of just under 100 microns (See Fig. 3 on page 402 of Law).
Therefore, as the n-doped structures (protrusions 1c on surface of semiconductor substrate 1) of Fujii have widths (a dimension in a plane parallel to the surface of the n-doped volume) less than 1 micron and doped to a donor density of 1017 atoms/cm-3, the n-doped structures of Fujii will inherently display the material property of “having a 
Fujii does not explicitly disclose a thin film of metal disposed on the surface of the n-doped volume and at least partially surrounding a base of the n-doped structure.
Atwater discloses a solar cell comprising a surface plasmon polariton guiding layer disposed to cover an n-doped structure of a solar cell (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) where Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber layers which increases solar cell efficiency and allows the use of thinner solar cell base semiconductor volumes (Atwater, [0019], [0021]).
Fujii and Atwater are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fujii in view of Atwater to place the surface plasmon polariton guiding layer of Atwater comprising a continuous metal thin film having apertures or holes therein on the n-doped structures of Fujii as taught by Atwater (Atwater, [0024], [0009]-[0010] Fig. 1 see: surface plasmon polariton guiding layer disposed on n-type semiconductor absorber which comprises a continuous metal thin film having apertures or holes therein) as Atwater teaches the plasmon polariton guiding layer allows for plasmonic enhanced light collection in photovoltaic absorber 
The structure of modified Fujii having a continuous metal thin film having apertures or holes therein placed on the n-doped structure is considered to meet the claim limitation where the thin-film of metal at least partially surrounds a base of the n-doped structure as the continuous metal thin film is covering said n-doped structure, including its base and is thus at least partially surrounding a base of the n-doped structure.

Regarding claim modified 19 Fujii discloses the photovoltaic device of Claim 18 and regarding the claim 19 limitation “wherein the p-n junction within the mono- crystalline silicon bulk is between 30 nm and 300 nm below a base of the n-doped structure” Fujii teaches the p-n junction is formed at a depth of about 0.2 microns to 0.5 microns (para [0059]) which is a range that substantially overlaps applicant’s claimed range for the depth of the p-n junction. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al (US 2003/0178057), as further evidenced by Law et al (Self-Consistent Model of Minority-Carrier Lifetime, Diffusion Length, and Mobility) in view of Atwater (US 2007/0289623) as applied to claims 1-9 and 12-20 above, and further in view of Roloff (EP 0039020, see attached English machine translation).

Regarding claim 10 modified Fujii discloses the photovoltaic device of Claim 1 and regarding the claim 10 limitation “wherein the p-n junction is substantially planar”, the examiner notes this limitation depends upon the depth of diffusion of the p-n junction as well as the height and aspect ratio of the nanostructured protrusions. Fujii does not appear to explicitly and clearly show wherein the p-n junction is substantially planar.
Roloff teaches a photovoltaic device having a silicon bulk comprising a p-doped volume, an upper n-doped volume and n-doped structures on the n-doped volume where the silicon bulk has a substantially planar p-n junction (Roloff, Figs. 2-3 see: p-n junction 2 formed in semiconductor body 1). Roloff teaches the surface texture and position of the p-n junction within the semiconductor body are taken into account when optimizing the efficiency of the photosensitive semiconductor device (Roloff, see Pages 1-2 and middle paragraph of page 4).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fujii in view of Roloff to provide the device of Fujii with a substantially planar p-n junction as taught by Roloff (Roloff, Figs. 2-3 see: p-n junction 2 formed in semiconductor body 1) as Roloff teaches the surface texture and position of the p-n junction within the semiconductor body are taken into account when optimizing the efficiency of the photosensitive semiconductor device (Roloff, see Pages 1-2 and middle paragraph of page 4) and such a modification would have been nothing more than the use of a known p-n junction design in the known environment of a solar cell to accomplish an entirely expected result of optimizing solar cell efficiency.

Regarding claim 11 modified Fujii discloses the photovoltaic device of Claim 10 wherein the p-n junction is substantially parallel to a bottom surface of the p-doped volume (see Fig. 1 where p-n junction formed by the interface of 1a and 1 extends parallel to the bottom surface of the substrate 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 8,450,599 in view of Fujii et al (US 2003/0178057).
U.S. Patent No. 8,450,599 claims all of the limitations of claims 1-20 except does not specify the crystalline semiconductor is polycrystalline or monocrystalline silicon or that the inclusion of a silver metal contact and an oxide layer. However, Fujii teaches the use of either polycrystalline or monocrystalline silicon is conventional (Fujii, [0042]-[0044]), as are the use of screen printed silver metal contacts (Fujii, [0091]) and oxide coatings (Fujii, para [0089]). As such, claims 1-20 of this application 16/037,331 are not patentably distinct from the claims 15-28 of U.S. Patent No. 8,450,599 in view of Fujii et al (US 2003/0178057) because the examined application claims are either anticipated by, or would have been obvious over, said claims 15-28.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diepers (US 4099986) teaches in its only Figure and Columns 4-5 a solar cell comprising a silicon substrate with doped silicon whiskers with widths as small as 10 microns on a surface thereof.
Dutta (WO 2004/068548A2) teaches a 3D photovoltaic device having a plurality of semiconductor pillars extending from a base, where a semiconductor p-n junction between a p-type semiconductor and an n-type semiconductor material is located in the plurality of pillars.
Lim et al (Photocurrent spectroscopy of optical absorption enhancement in silicon photodiodes via scattering from surface plasmon polaritons in gold nanoparticles) teaches a photovoltaic device comprising a p-doped volume on an n-doped substrate with a thin-film metal electrode on a light receiving surface thereof surrounding a plurality of plasmonic gold nanoparticles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726